J-S57038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: B.G.R. A/K/A      :   IN THE SUPERIOR COURT OF
 J.E., A MINOR                         :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: D.R., NATURAL MOTHER       :       No. 695 MDA 2019

              Appeal from the Decree Entered March 28, 2019
              in the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8798

 IN THE INTEREST OF: C.W.E., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: D.R., NATURAL MOTHER       :       No. 697 MDA 2019

              Appeal from the Decree Entered March 28, 2019
              in the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8799

 IN THE INTEREST OF: S.J.E., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :         PENNSYLVANIA
                                       :
                                       :
                                       :
                                       :
 APPEAL OF: D.R., NATURAL MOTHER       :       No. 699 MDA 2019

              Appeal from the Decree Entered March 28, 2019
              in the Court of Common Pleas of Luzerne County
                      Orphans' Court at No(s): A-8801

BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:           FILED: DECEMBER 27, 2019
J-S57038-19



       D.R. (“Mother”) files these consolidated appeals from the Decrees1

granting the Petition of the Luzerne County Children and Youth Services (“the

Agency”), and involuntarily terminating her parental rights to her minor,

dependent children, B.G.R. a/k/a J.E. (“J.E.”), a female born in April 2018,

C.W.E., a male born in April 2016, and S.J.E., a female born in April 2014

(collectively, the “Children”), pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b).2

We affirm.

       C.W.E. and S.J.E. came into care on December 19, 2017, pursuant to

an emergency shelter care Order, as a result of issues concerning housing,

domestic violence, and drug and alcohol use relating to Mother and Father.

N.T., 2/19/19, at 54-55. As reported by Agency caseworker, Denise Dessoye

(“Dessoye”),


____________________________________________


1 While the docket reflects a recorded date of March 28, 2019, there is no
notation on the docket that notice was given and that the Decrees were
entered for purposes of Pa.R.C.P. 236(b).         See Frazier v. City of
Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (holding that “an order is not
appealable until it is entered on the docket with the required notation that
appropriate notice has been given”); see also Pa.R.A.P. 108(a) (entry of an
order is designated as “the day on which the clerk makes the notation in the
docket that notice of entry of the order has been given as required by
Pa.R.C.P. 236(b).”). Thus, the Decrees were not entered and the appeal
period not triggered. Although we consider the matter on the merits, we
caution the Court of Common Pleas of Luzerne County as to compliance with
the rules regarding the entry of orders.

2 By separate Decrees entered the same date, the Orphans’ Court involuntarily
terminated the parental rights of the Children’s father, D.E. (“Father”). Father
has filed separate appeals with this Court, which are docketed at Nos. 696,
698, 700 MDA 2019.


                                           -2-
J-S57038-19


        [the Agency] received a referral that [Mother] and [Father] were
        living in a hotel. They lost their housing and [C.W.E.] was injured
        and had to get taken to a hospital for three stitches in his head.
        On that same day[,] we received another referral [that] there was
        an article in the paper saying that [Father] was attempting to buy
        drugs at his dealer’s house in Wilkes-Barre at 5:30 in the morning
        and he was severally [sic] beaten by his drug dealer.

Id. at 54. Subsequently, C.W.E. and S.J.E. were adjudicated dependent on

December 29, 2017. Id. at 56.

        J.E. came into care pursuant to emergency shelter care Order on April

12, 2018. Dessoye recounted, “[J.E.] was born [in April 2018]. [Mother and

Father] did not seek any services, nor did they have any housing. [Dessoye]

was unable to reach them.           The hospital was reporting that they left the

hospital and did not come back, so we took shelter care of the child.” Id. at

55. Thereafter, J.E. was adjudicated dependent on April 23, 2018. Id. at 56-

57.

        On November 15, 2018, the Agency filed Petitions to involuntary

terminate Mother’s and Father’s parental rights to the Children.3 The Agency

sought to terminate Mother’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(1) and (b). A hearing was conducted on the termination Petitions




____________________________________________


3   The Agency filed an amended Petition as to Father on February 8, 2019.


                                           -3-
J-S57038-19



on February 19, 2019.4 Mother and Father were present and represented by

counsel.5 Neither Mother nor Father testified on their own behalf.

       By Decrees entered March 28, 2019, the Orphans’ Court involuntarily

terminated Mother’s parental rights to Children pursuant to 23 Pa.C.S.A.

§ 2511(a)(1) and (b). On April 26, 2019, Mother, through appointed counsel,

filed timely Notices of Appeal, as well as Concise Statements of errors




____________________________________________


4 While the notes of testimony from this hearing are not included as part of
the certified record, they are included as part of the reproduced record. As
the veracity is not in dispute, we rely on the copy contained within the
reproduced record. See Commonwealth v. Barnett, 121 A.3d 534, 544 n.3
(Pa. Super. 2015) (stating that “[w]hile this Court generally may only consider
facts that have been duly certified in the record, where the accuracy of a
document is undisputed and contained in the reproduced record, we may
consider it.”) (internal citation omitted).
5 The Children were represented by a guardian ad litem (“GAL”), Maria
Turetsky, Esquire, during this proceeding.          Upon review, we find the
requirements of 23 Pa.C.S.A. § 2313(a) satisfied. At the time of the hearing,
C.W.E. and J.E. were almost three years old and one year old, respectively,
and too young to express a preference. Further, as to S.J.E., the evidence is
not suggestive of any conflict between her best interests and legal interests.
See In re Adoption of L.B.M., 161 A.3d 172, 175, 180 (Pa. 2017) (plurality)
(stating that, pursuant to 23 Pa.C.S.A. § 2313(a), a child who is the subject
of a contested involuntary termination proceeding has a statutory right to
separate legal counsel who discerns and advocates for the child’s legal
interests, defined as a child’s preferred outcome); see also In re T.S., 192
A.3d 1080, 1089-90, 1092-93 (Pa. 2018) (holding that the trial court did not
err in allowing the children’s GAL to act as their sole representative during the
termination proceeding, because, at two and three years old, they were
incapable of expressing a preferred outcome).




                                           -4-
J-S57038-19



complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which

were consolidated sua sponte by this Court on July 11, 2019.6

       On appeal, Mother raises the following issue for our review:

       A. Whether the trial court erred in terminating parental rights
          and/or abused its discretion[,] as testimony offered did not
          establish by clear and convincing evidence the requirements of
          … 23 Pa.C.S.A. [§] 2511(a)(1) in that [Mother] has not[,] for a
          period of at least 6 months[,] evidenced a settled purpose of
          relinquishing parental claim to the [Children] or has refused or
          failed to perform parental duties[?]

Mother’s Brief at 3 (some capitalization omitted).7

       Mother claims that the Agency failed to produce clear and convincing

evidence to terminate her parental rights under Section 2511(a)(1). Id. at 6.

Mother asserts that she was unable to perform her parental duties because

she was in prison for a period of time. Id. at 9-10. According to Mother, the


____________________________________________


6 As counsel failed to file docketing statements on behalf of Mother, pursuant
to the Order of June 20, 2019, the matters were remanded for a determination
as to whether counsel abandoned Mother, and the taking of any further action
to protect Mother’s right to appeal. As reflected by Orphans’ Court Order of
June 27, 2019, after a hearing on June 27, 2019, the Orphans’ Court received
information that counsel filed the requisite docketing statements on behalf of
his client.

7 Mother waived any challenge to the sufficiency of the evidence to support
the termination of her parental rights under Section 2511(b), as she did not
specifically raise such a challenge in her Concise Statements or the Statement
of Questions Involved portion of her brief. See Krebs v. United Ref. Co. of
Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives
issues that are not raised in both his concise statement of errors complained
of on appeal and the statement of questions involved in his brief on appeal).
Nevertheless, we will discuss the sufficiency of the evidence supporting the
termination of Mother’s parental rights under section 2511(b), as the Orphans’
Court considered the Children’s best interest in its Opinion.

                                           -5-
J-S57038-19


Agency caseworker did not contact Mother or any other member of Mother’s

family in order to foster a connection with Mother and Children. Id. at 10.

      In matters involving involuntary termination of parental rights,

our standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations, quotation marks and

brackets omitted). “The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-

74 (Pa. Super. 2004) (citation omitted). “[I]f competent evidence supports

the trial court’s findings, we will affirm even if the record could also support

the opposite result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.

Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, and requires a bifurcated analysis of the grounds for

termination, followed by the needs and welfare of the child.




                                        -6-
J-S57038-19


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc).

      In this case, the Orphans’ Court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b), which provide as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                     * * *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the

                                      -7-
J-S57038-19


     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

     We first examine the court’s termination of Mother’s parental rights

under Section 2511(a)(1).        We have explained this Court’s review of a

challenge to the sufficiency of the evidence supporting the involuntary

termination of a parent’s rights pursuant to Section 2511(a)(1) as follows:

     To satisfy the requirements of Section 2511(a)(1), the moving
     party must produce clear and convincing evidence of conduct,
     sustained for at least the six months prior to the filing of the
     termination petition, which reveals a settled intent to relinquish
     parental claim to a child or a refusal or failure to perform parental
     duties. In addition,

            Section 2511 does not require that the parent demonstrate
            both a settled purpose of relinquishing parental claim to a
            child and refusal or failure to perform parental duties.
            Accordingly, parental rights may be terminated pursuant
            to Section 2511(a)(1) if the parent either demonstrates a
            settled purpose of relinquishing parental claim to a child or
            fails to perform parental duties.

            Once the evidence establishes a failure to perform parental
            duties or a settled purpose of relinquishing parental rights,
            the court must engage in three lines of inquiry: (1) the
            parent’s explanation for his or her conduct; (2) the post-
            abandonment contact between parent and child; and (3)
            consideration of the effect of termination of parental rights
            on the child pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (internal citations

omitted).




                                        -8-
J-S57038-19


      As it relates to the crucial six-month period prior to the filing of the

petition, this Court has instructed that

      it is the six months immediately preceding the filing of the petition
      that is most critical to our analysis. However, the trial court must
      consider the whole history of a given case and not mechanically
      apply the six-month statutory provisions, but instead consider the
      individual circumstances of each case.

In re D.J.S., 737 A.2d 283, 286 (Pa. Super. 1999) (citations omitted). This

requires the Court to “examine the individual circumstances of each case and

consider all explanations offered by the parent facing termination of his or her

parental rights, to determine if the evidence, in light of the totality of the

circumstances, clearly warrants the involuntary termination.” In re B., N.M.,

856 A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872 A.2d 1200 (Pa.

2005) (citation omitted).

      Further, we have stated as follows:

      [T]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a serious
      intent on the part of the parent to recultivate a parent-child
      relationship and must also demonstrate a willingness and capacity
      to undertake the parental role. The parent wishing to reestablish
      his parental responsibilities bears the burden of proof on this
      question.

In re Z.P., 994 A.2d at 1119 (citation omitted); see also In re Adoption of

C.L.G., 956 A.2d 999, 1006 (Pa. Super. 2008) (en banc).

      Regarding the definition of “parental duties,” this Court has stated:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A child
      needs love, protection, guidance, and support. These needs,

                                      -9-
J-S57038-19


      physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this Court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with … her physical and emotional needs.

In re B., N.M., 856 A.2d at 855 (internal citations omitted).         Critically,

incarceration does not relieve a parent of the obligation to perform parental

duties. An incarcerated parent must “utilize available resources to continue a

relationship” with his or her child. In re Adoption of S.P., 328, 47 A.3d 817,

828 (Pa. 2012).

      Instantly, relevant to finding grounds for termination of Mother’s

parental rights to the Children pursuant to subsection (a)(1), the Orphans’

Court stated as follows:

             The credible and uncontradicted testimony of [] Dessoye,
      caseworker for [the Agency], was that six months prior to the
      filing of the [] Petition to Terminate [Mother’s] Parental Rights on
      November 15, 2018, Mother did not maintain any significant

                                     - 10 -
J-S57038-19


     contact with the minor [C]hildren. According to [] Dessoye,
     Mother’s last contact with … [C.W.E.] and [S.J.E.] was on March
     29, 2018[,] during a visit at the [Agency] office. Mother’s last
     contact with [J.E.] was at the hospital [in April 2018,] on or around
     the child’s birth.

          [] Dessoye testified that six (6) months prior to the filing of
     the Petition to Terminate Mother’s Parental rights to the three
     minor [C]hildren, Mother did not do the following:

           1. Provide any financial support through the [A]gency
              or through the Department of Domestic Relations;

           2. Provide any gifts for the minor [C]hildren for their
              birthdays or holidays or for any other reason;

           3. Write any letters to the minor [C]hildren or attempt
              to have any telephone contact with them;

           4. Provide any food, clothing, or any other necessities
              for the [C]hildren;

           5. Involve herself in making any decisions regarding
              the [C]hildren’s medical care or developmental
              needs;

           6. Provide for the [C]hildren’s emotional needs by
              nurturing or consoling the children at any time; and

           7. Perform any parental duties for the [C]hildren.

           The [c]ourt, therefore, finds that based upon the testimony
     of [] Dessoye and the evidence presented before the [c]ourt,
     Mother has refused or failed to perform her parental duties since
     the date of placement of the two minor children, [C.W.E.] and
     [S.J.E.], on December 19, 2017[,] and since the date of placement
     of the minor child, [J.E.,] on April 12, 2018.

           Once the evidence establishes a failure to perform parental
     duties or a settled purpose of relinquishing parental rights, the
     court must engage in three lines of inquiry: (i) the parent’s
     explanation for his or her conduct; (2) the post-abandonment
     contact between parent and child; and (3) consideration of the



                                    - 11 -
J-S57038-19


     effect of termination of parental rights on the child pursuant to []
     23 Pa.C.S.A. § 2511(b). In re: Z.S.W., [supra].

           Pursuant to [23 Pa.C.S.A. §] 2511(a)(1), the first line of
     inquiry is the parent’s explanation for his or her conduct. Mother
     did not testify on her own behalf or present the testimony of any
     witnesses to explain her conduct. The record was void of any
     explanation presented by Mother. Therefore, the court does not
     find any reasonable explanation for Mother’s conduct.

           The second line of inquiry is the post-abandonment
     contact between parent and child. It was established on the
     record by [] Dessoye’s testimony that Mother had not had any
     contact with … [C.W.E.] and [S.J.E.] between March 29, 2018[,]
     and the filing of the termination [P]etition on November 15,
     2018[,] and had not had any contact with [J.E.] between April 6,
     2018[,] and the filing of the termination [P]etition on November
     15, 2018. Thus, there was an excess of six months [following]
     last contact between Mother and the minor [C]hildren. The
     credible and uncontradicted testimony given by [] Dessoye
     confirms that there has not been any post-abandonment contact
     between Mother and the minor [C]hildren.

            The third line of inquiry, as stated in In re: Z.S.W.[,] 946
A.2d 726 [,] requires the [c]ourt to review the evidence in support
     of termination under [] 23 Pa.C.S.A. [§] 2511(b). The [c]ourt
     must determine whether the termination of parental rights would
     best serve the developmental, physical and emotional needs and
     welfare of the child. In re C.M.S., 884 A.2d 1284, 1286-87 (Pa.
     Super. 2005). “Intangibles such as love, comfort, security and
     stability are involved in the inquiry into the needs and welfare of
     the child.” Id. at 1287. The court must also discern the nature
     and status of the parent-child bond, with utmost attention to the
     effect of permanently severing that bond on the child. Id.

           [] Dessoye testified that … [S.J.E.] and [C.W.E.] were placed
     with the same foster family[,] and [J.E.] was placed with another
     foster family. All [C]hildren have been placed with their foster
     families since the date of placement. With respect to [S.J.E.] and
     [C.W.E.]’s foster parents, the foster family [already] has one
     adopted child who is ten (10) years old [and] another adopted
     child who is seven (7) years old.          With respect to [J.E.]’s
     placement, the foster family has two children, an eight-year-old
     and a four-year-old. [] Dessoye testified that all three [C]hildren

                                    - 12 -
J-S57038-19


     are assimilated into their foster families. They participate in all
     family functions, birthdays, and holidays. There are pictures of
     the [C]hildren in the foster families’ home. The [C]hildren
     referred to the foster [m]other and [f]ather as “Mom and Dad.”
     [] Dessoye testified that the families are aware that[,] in the event
     they are permitted to adopt the [C]hildren, the [C]hildren would
     be able to inherit from their estate.

           [] Dessoye testified that the foster parents for all three
     [C]hildren meet the physical needs of the [C]hildren. They
     provide food, housing, clothing and shelter. They also ensure that
     the [C]hildren attend their medical appointments. According to []
     Dessoye, the foster parents also meet the [C]hildren’s
     developmental needs. [S.J.E.] is currently in an educational
     program known as Head Start. The foster family also has toys,
     books and other activities for the [C]hildren at the residence.

           [] Dessoye testified that the foster families also meet the
     [C]hildren’s emotional needs.       She stated that[,] when the
     [C]hildren are sick or sad, they seek comfort from the foster
     parents. She also testified that the [C]hildren are attached to the
     foster parents and that there is a very strong bond between them.
     She described the relationship between the foster parents and the
     [C]hildren as a parent[-]child relationship.

            [] Dessoye testified that for the past six months[,] she had
     not observed any interactions between the natural Mother and the
     minor [C]hildren because the Mother has not had any contact with
     the [Agency]. [] Dessoye testified that Mother’s contact with the
     minor [C]hildren had been sporadic throughout the placement. []
     Dessoye testified that she did not believe that there was any
     relationship between the minor [C]hildren and [] Mother at the
     time of the hearing.

     ….

           [] Dessoye testified that she did not believe that the
     [C]hildren would suffer any detrimental impact should the court
     grant the Petition[s] to terminate [Mother’s and Father’s parental]
     rights. [] Dessoye testified that she believes that the foster
     parents’ relationship with the minor [C]hildren is stronger than
     [Mother’s and Father’s] relationship[s] with the [C]hildren. She
     stated that she also believes that adoption would be in the
     [C]hildren’s best interest.

                                    - 13 -
J-S57038-19



            [] Dessoye also stated that [S.J.E.] and [C.W.E.] visit [J.E.]
      on a monthly basis. The two sets of foster parents have agreed
      to schedule opportunities for continuing contact in the event the
      parents’ rights are terminated and the siblings are to be adopted.
      The foster parents would be willing to have the minor [C]hildren
      continue contact with the natural parents as long as the natural
      parents remain clean from illegal substances or alcohol. []
      Dessoye testified that both sets of foster parents for the minor
      [C]hildren are willing to be permanent resources for the minor
      [C]hildren and wish to adopt them.

Orphans’ Court Opinion, 6/19/19, at 7-12 (citations to record omitted)

(emphasis in original).

      Further, as to incarceration, the Orphans’ Court stated as follows:

            [] Dessoye testified that Mother was incarcerated from
      October 2018 to January 2019.             Therefore, Mother was
      incarcerated one month prior to the filing of the Involuntary
      [Termination] Petition of Mother’s parental rights on November
      15, 2018. [] Dessoye testified that while Mother was incarcerated,
      Mother did not make any contact with her to set up any visits with
      the [C]hildren.

      ….

      [B]oth Mother and Father, in the case at bar, did not utilize their
      resources while in prison to pursue a close relationship with their
      minor [C]hildren. Mother did not make any contact with []
      Dessoye to set up any visits with the [C]hildren….

      [B]oth Mother and Father … did not exert themselves whatsoever,
      nor did they utilize resources to maintain a place of importance in
      their [C]hildren’s lives. The [c]ourt finds that Mother and Father
      have refused or failed to perform any parental duties since the
      date of placement of their [C]hildren.

Id. at 22-23, 24-25 (citation to record omitted).

      Upon review, we discern no abuse of discretion and do not disturb the

Orphans’ Court’s findings and determinations, as they are supported by


                                     - 14 -
J-S57038-19



competent, clear and convincing evidence in the record. See In re T.S.M.,
71 A.3d at 267; In re Adoption of T.B.B., 835 A.2d at 394.8                  Thus,

termination pursuant to Section 2511(a)(1) was proper.

       We next turn to whether termination was proper under Section 2511(b).

As to this section, our Supreme Court has stated as follows:

       [I]f the grounds for termination under subsection (a) are met, a
       court “shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child.” 23
       Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
       child have been properly interpreted to include “[i]ntangibles such
       as love, comfort, security, and stability.” In re K.M., 53 A.3d
781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
       (Pa. 1993)], this Court held that the determination of the child’s
       “needs and welfare” requires consideration of the emotional bonds
       between the parent and child. The “utmost attention” should be
       paid to discerning the effect on the child of permanently severing
       the parental bond. In re K.M., 53 A.3d at 791. However, …
       evaluation of a child’s bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on the




____________________________________________


8 Further, to the extent that Mother’s argument may be read to include an
assertion of a lack of reasonable efforts on the part of the Agency, this
argument is without merit. Our Supreme Court has rejected the argument
that the provision of reasonable efforts by the county children’s services
agency is a factor in termination of the parental rights of a parent to a child.
See In the Interest of: D.C.D., 105 A.3d 662, 673-74, 676 (Pa. 2014)
(explaining that although a court may consider the “provision or absence of
reasonable efforts,” the Adoption Act does not require a court “to consider the
reasonable efforts provided to a parent prior to termination of parental
rights.”).

                                          - 15 -
J-S57038-19



circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent….

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quotation

marks and citations omitted).

        The Orphans’ Court also considered the Children’s best interests under

Section 2511(b), finding

        that [] Mother and Father cannot meet the [C]hildren’s physical,
        developmental and emotional needs. Mother and Father have
        been given ample time to address and remedy their problems, but
        have failed to successfully do so. In stark contrast, the foster
        parents have amply demonstrated that they meet the physical,
        developmental and emotional needs of the minor [C]hildren, …
        and the [C]hildren have thrived under their care. The [C]hildren
        need consistency and deserve a permanent home with loving[,]
        capable parents. The only way to provide this is to terminate the
        rights of [] Mother and Father. Clearly, it is in the [C]hildren’s
        best interest to do so.

                                      - 16 -
J-S57038-19



Orphans’ Court Opinion, 6/19/19, at 26; see also id. at 25-26 (wherein the

Orphans’ Court referenced the reasoning it set forth regarding Section

2511(a)(1), and concluding that the same considerations apply to the best

interest analysis).

        Upon review, we discern no abuse of discretion. The record supports

the Orphans’ Court’s finding that the Children’s developmental, physical and

emotional needs and welfare favor termination of Mother’s parental rights

pursuant to Section 2511(b).        See T.S.M., 71 A.3d at 267.           There was

sufficient evidence to allow the Orphans’ Court to make a determination of the

Children’s needs and welfare, and as to the lack of a bond between Mother

and the Children such that, if severed, would have a detrimental impact on

them.

        While Mother may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of parental

rights. In re Z.P., 994 A.2d at 1121. At the time of the hearing, C.W.E. and

S.J.E. had been in care approximately fourteen months, and J.E. had been in

care approximately ten months. The Children are entitled to permanency and

stability. As we have repeatedly stated, a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”      Id. at 1125.       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have proper




                                       - 17 -
J-S57038-19



parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B., N.M., 856 A.2d at 856 (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion, and conclude that the Orphans’ Court appropriately terminated

Mother’s parental rights under 23 Pa.C.S.A. § 2511(a)(1) and (b).

      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2019




                                    - 18 -